                   LEE LITIGATION GROUP, PLLC
                              148 WEST 24TH STREET, 8TH FLOOR
                                    NEW YORK, NY 10011
                                     TEL: 212-465-1180
                                     FAX: 212-465-1181
                                  INFO@LEELITIGATION.COM



WRITER’S DIRECT:       212-661-1008
                       anne@leelitigation.com
                                                                                  January 31, 2020
Via ECF
The Honorable Stewart D. Aaron, U.S.M.J.
United States District Court                                     1/31/2020
Southern District of New York
500 Pearl Street, Courtroom 11C
New York, NY 10007

               Re:     Tavera v. 18 Greenwich Avenue, LLC d/b/a Rosemary’s, et al.
                       Case No. 19-cv-8258 (SDA)

Dear Judge Aaron:

       We are counsel to Plaintiff and write, jointly with counsel to Defendants, to respectfully
request an additional one-week extension (from January 31, 2020 to February 7, 2020) to file for
preliminary approval of the class settlement, as Defendants’ counsel is currently out of the office
with the flu. The parties expect to have the settlement agreement signed and the motion filed
when counsel returns to the office next week.

       This is the parties’ second request for an extension of time to file the motion for
preliminary approval. The first one-week extension request was granted on January 24, 2020
(Dkt. No. 29).

       We thank the Court for its time and consideration.

Respectfully submitted,

/s/ Anne Seelig
Anne Seelig, Esq.

cc:    all parties via ECF


Request GRANTED. SO ORDERED.
Dated: January 31, 2020
